Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file on 1/18/22. The claims 1, 14 and 18 have been amended. The amendment has been entered. Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's amendments to the Specification have overcome the objection previously set forth in the Non-Final Office Action mailed 9/17/21.
Applicant’s amendment and arguments on page 13-19 Remarks filed 1/18/22 have overcome 35 U.S.C. 101 rejection. In particular, applicant illustrated the practical of the claimed invention was direct to a method of computing each instance of a global physics simulation notably by using locally, i.e., for the local physic simulation(s) included in the global physics simulation, one or more reduced models each of a local simulation. In particular, a reduced model of a simulation is a model that captures the physics of the simulation (and thus that allows to simulate relatively accurately this physics) while requiring less storage and computing resources when executed than when the simulation itself is performed. Therefore, when computing each instance of the global simulation, the method uses in the simulation computed reduced models for the local part(s) of the simulation (the local simulation(s)) instead of simulating whole models for these local parts. The method thereby simulates the global simulation (i.e. 
Therefore, 35 U.S.C. 101 rejection is withdrawn.
Applicant’s amendment and arguments on page 19-20 Remarks filed 1/18/22 have overcome 35 U.S.C. 102 rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bergmann et al (NPL: “A zonal Galerkin-free POD model for incompressible flows, 2018) and Errera et al (NPL: Multi-physics coupling approaches for aerospace numerical simulations, 2011).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14 and 18 recites “each local simulation of the set of local simulations is an independent local simulation within the global physics simulation and simulates a physics model different from a physics model simulated by the global physics simulation” and “the computing of each global simulation including reusing each respective computed reduced model of each local simulation of at least one local simulation”. It is unclear for “each local simulation simulates a physics model different from a physics model simulated by the global physics simulation” if “the computing of each global simulation including reusing each respective computed reduced model of 
Therefore, the independent claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al (NPL: “A zonal Galerkin-free POD model for incompressible flows, .
Claim 1. A computer-implemented method for instancing a global physics simulation, the method comprising:  
Bergmann discloses  5obtaining a set of local simulations, 
Bergmann: (page 317 section 6) “A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the method described in Section 2.2. All the simulations are performed at a Reynolds number equal to Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment.”
Bergmann discloses wherein: the set of local simulations includes at least one local simulation, each local simulation of the set of local simulations is an independent local simulation within the global physics simulation and 10each local simulation of the set of local simulations is already computed; 
Bergmann: (page 305 section 3) “The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by an empirical modal representation elsewhere. [correspond to local simulation] The objective is to reduce the extent of the domain where a high-ﬁdelity simulation is performed, see Fig. 1. The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (n) for different working conditions or system conﬁgurations. [correspond to the set of local simulations includes at least one local simulation, and each local simulation of the set of local simulations is already computed] 

    PNG
    media_image1.png
    395
    558
    media_image1.png
    Greyscale

Bergmann: (page 309 section 4.3) “In general it is possible to perform the previous analysis for each state variable which appears in the physical model in order to deﬁne an ad-hoc overlapping region for each variable. Alternatively, it is possible to perform the study only on a single variable (for example the velocity) and then the same overlapping region can be used for all the variables (velocity, pressure and turbulence model’s variables). [correspond to each local simulation of the set of local simulations is an independent local simulation within the global physics simulation]”
Bergmann discloses for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation;
Bergmann: (page 305 section 3) “The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by n) for different working conditions or system conﬁgurations. [correspond to for each local simulation of the set of local simulations, computing a respective reduced model of the local simulation]”
Bergmann discloses computing, in an enhanced manner, each global simulation of a set of at least one global simulation, each global simulation being an instance of the global physics simulation, the computing of each 15global simulation including reusing each respective computed reduced model of each local simulation of at least one local simulation.  
Bergmann: (page 317 section 6) “In this Section, the zonal  POD approach  is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coeﬃcient (Cd). [correspond to enhanced manner] Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. [correspond to each respective computed reduced model of each local simulation of at least one local simulation] A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the corresponding domain, using the Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. For this application we use the PyGeM python library [58]. The parametrization is localized in the front area and the deformation is controlled by a lattice of 4 x 6 control points. Most of the points are ﬁxed in order to assure a smooth transition between the deformed and the ﬁxed region of the domain: only the three points highlighted in Fig. 14 are allowed to move in the x– y plane. The same displacement is applied to the three control points, resulting in only two design parameters for the optimization process (xcp and zcp displacements). The proposed methodology has been integrated into the OpenFOAM toolbox, in order to enable the analysis of complex geometries and different physical models. [correspond to each global simulation being an instance of the global physics simulation]
Bergmann: (page 309 section 4.3) “In general it is possible to perform the previous analysis for each state variable which appears in the physical model in order to deﬁne an ad-hoc overlapping region for each variable. Alternatively, it is possible to perform the study only on a single variable (for example the velocity) and then 

Bergmann does not appear to explicitly disclose simulates a physics model different from a physics model simulated by the global physics simulation

However, Errera discloses each local simulation of the set of local simulations is an independent local simulation within the global physics simulation and simulates a physics model different from a physics model simulated by the global physics simulation on (page 2-3 section External coupling) “The basic approach used in this section is the loose coupling of a finite-volume Navier-Stokes code and a finite-element solid code, a coupling library being in charge of transferring information from one code to the other. In this approach, independent models are simulated separately and the fluid-solid interaction is achieved by partitioning the problem into fluid and solid parts, solved separately with boundary conditions calculated by the other part. [correspond to each local simulation of the set of local simulations is an independent local simulation within the global physics simulation] This leads to a sequential treatment that can be seen as a Conventional Serial Staggered procedure. During the coupling process, these solvers are called alternately. Specific algorithms are then required, specifically in transient problems [2]. Only this approach allows a direct extension to general multidisciplinary problems. … Two different space applications illustrate the capabilities of this coupling method. First, a fluid-solid coupling interaction in a solid propellant 

Bergmann and Errera are analogous art because they are from the “same field of endeavor” physics model analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bergmann and Errera before him or her, to modify the reduced order models of Bergmann to include the multi-physics models of Errera because this combination solve the multi-physics problems accurately without additional cost.
The suggestion/motivation for doing so would have been Errera (page 14 Conclusion) “This paper has presented two different approaches developed at Onera to solve such multi-physics problems via a partitioned strategy. In the first one, separate and independent simulation tools are coupled via a coupling library. The main advantage of this approach is to benefit, for each software, from the experience developed by a large number of specialists over many years. In the second approach, mono-disciplinary software is extended to multi-physics modeling by adding new simplified modules for other disciplines and by the implementation of specific coupling algorithms. The advantage of this approach is to provide a simple and efficient computational environment for the simulation of steady and unsteady coupled processes.”



Regarding Claim 14, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 14 recites “A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for instancing a global physics simulation”.
Bergmann discloses “A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for instancing a global physics simulation” (page 323 section 6.4) “The computational time required by a high-ﬁdelity simulation in Ω is approximately equal to 4000 s, whereas a zonal POD simulation needs roughly 400 s. As a result, if we consider the overall cost of the optimization, given by taking into account the 23 zonal simulations plus the 9 high-ﬁdelity simulations in Ω required to build the initial database, and compared it with the cost of an analogous optimization performed using only the full model, we save around the 65% of the computational time.” Examiner considers the computational system correspond to a computer system comprise of processor coupled with memory.

Regarding Claim 18, the same ground of rejection is made as discussed above for substantially similar rationale. 
“A system comprising: a processor coupled to a memory and a display, the memory having recorded 30thereon a computer program including instructions for instancing a global physics simulation that when executed by the processor causes the processor to be configured to …”.
Bergmann discloses “A system comprising: a processor coupled to a memory and a display, the memory having recorded 30thereon a computer program including instructions for instancing a global physics simulation that when executed by the processor causes the processor to be configured to…” (page 323 section 6.4) “The computational time required by a high-ﬁdelity simulation in Ω is approximately equal to 4000 s, whereas a zonal POD simulation needs roughly 400 s. As a result, if we consider the overall cost of the optimization, given by taking into account the 23 zonal simulations plus the 9 high-ﬁdelity simulations in Ω required to build the initial database, and compared it with the cost of an analogous optimization performed using only the full model, we save around the 65% of the computational time.” Examiner considers the computational system correspond to a computer system comprise of processor coupled with memory.

Claims 2, 15 and 19
Bergmann discloses wherein each local simulation is associated with a respective local domain, 20wherein each global simulation is associated with a respective global domain, 
Bergmann: (page 305 section 3) “The whole computational domain (Ω) [correspond to wherein each global simulation is associated with a respective global domain] includes three regions: a domain (Ω HF) where a high degree of accuracy is  LF ) where the solution is represented by empirical modes (here POD modes) [correspond to each local simulation is associated with a respective local domain] and an overlapping region (Ω O ). We have: 
                        
                            
                                
                                    Ω
                                
                                
                                    H
                                    F
                                
                            
                            ⊂
                            Ω
                        
                    	                        
                            
                                
                                    Ω
                                
                                
                                    L
                                    F
                                
                            
                            ⊂
                            Ω
                        
                    	and 	                        
                            
                                
                                    Ω
                                
                                
                                    O
                                
                            
                            ⊂
                            
                                
                                    Ω
                                
                                
                                    H
                                    F
                                
                            
                            
                                
                                     
                                    ∩
                                    Ω
                                
                                
                                    L
                                    F
                                
                            
                        
                    
The high-ﬁdelity solution and the low-order representation are matched in the overlapping domain ΩO as explained in the following. Moreover, a criterium to determine ΩHF based on an error indicator will be introduced in Section 4.2.
Bergmann discloses wherein the method further comprises: before the computing of each respective reduced model of each local simulation: selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain, 
Bergmann: (page 306 section 3.2) “In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. [correspond to selecting a respective zone of interest of the local simulation, the respective zone of interest being a non-empty sub-domain of the respective local domain] This region is the key to perform the coupling between the two models in the zonal simulation. On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients (                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     ) which appear in Eq. (12). This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution.”
See Fig. 1 for the example of the selecting respective zone of interest of the local simulation.

    PNG
    media_image2.png
    395
    558
    media_image2.png
    Greyscale

Bergmann discloses 25wherein at the computing of each respective reduced model of each local simulation: each respective reduced model of each local simulation is computed at the border of the respective zone of interest, 
Bergmann: (page 305 section 3.1) “The zonal method described in this paper can be applied to different modal representations such as reduced basis [19, 20] or stability modes [50–53] approaches. Here we focus on Proper Orthogonal Decomposition (POD) for the description of the external region. …” 

    PNG
    media_image3.png
    171
    732
    media_image3.png
    Greyscale

Bergmann discloses wherein at the computing of each global simulation: placing the respective zone of interest of each local simulation of the at least 30one local simulation in the respective global domain of the global simulation, and only the remaining part of the global domain is computed, the remaining part being the part of the global domain that is occupied by no zone of interest, the global41 domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation.  
Bergmann: (page 306 section 3.2) “In ΩO both the high-ﬁdelity and the POD modal representation are deﬁned. This region is the key to perform the coupling between the two models in the zonal simulation. [correspond to placing the respective zone of interest of each local simulation of the at least 30one local simulation in the respective global domain of the global simulation] On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients (                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     ) which appear in Eq. (12). [correspond to only the remaining part of the global domain is computed] This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution.”
See Fig. 1 above for the global41 domain comprising regions that are respectively occupied by each respective zone of interest of each local simulation of the at least one local simulation.  

Claims 3, 16 and 20
Bergmann discloses at the placing of the respective zone of 5interest of each local simulation of the at least one local simulation, interfacing the border of the respective zone of interest with the border of the region of the respective global domain occupied by the respective zone of interest.  
O both the high-ﬁdelity and the POD modal representation are deﬁned. This region is the key to perform the coupling between the two models in the zonal simulation. [correspond to interfacing the border of the respective zone of interest with the border of the region of the respective global domain occupied by the respective zone of interest] On one hand, the POD solution is used to deﬁne the boundary conditions required by the high-ﬁdelity solver. On the other hand, the high-ﬁdelity solution inside the overlapping region is used to evaluate the POD expansion coeﬃcients (                        
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                                ~
                            
                        
                     ) which appear in Eq. (12). This introduces a feedback of the high-ﬁdelity solution onto the POD reconstruction which will be updated at each time step according to the evolution of the high-ﬁdelity solution.”

Claims 4 and 17
Bergmann discloses 10each local domain of each local simulation includes a respective physical object, the local simulation simulating a respective physical behavior associated with the respective physical object; and each global simulation simulates a respective scenario of a common physical behavior associated with all respective physical objects of each local simulation of the at least one 15local simulation, the common physical behavior being common to all global simulations.  
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, [correspond to each local domain of each local simulation includes a respective physical object] aimed at minimising the overall drag coeﬃcient (Cd). [correspond to Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. [correspond to each global simulation simulates a respective scenario of a common physical behavior associated with all respective physical objects of each local simulation of the at least one 15local simulation, the common physical behavior being common to all global simulations] The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. For this application we use the PyGeM python library [58]. The parametrization is localized in the front area and the deformation is controlled by a lattice of 4 x 6 control points. Most of the points are ﬁxed in order to assure a smooth transition between the deformed and the ﬁxed region of the domain: only the three points highlighted in Fig. 14 are allowed to move in the x– y plane. The same displacement is applied to the xcp and zcp displacements). The proposed methodology has been integrated into the OpenFOAM toolbox, in order to enable the analysis of complex geometries and different physical models.”

Claim 5. The method of claim 4, wherein: 
Bergmann discloses for each global simulation, the respective global domain of the global simulation comprises a respective variation of a common physical object, 20the common physical object is common to all global simulations, and the common physical behavior associated with all respective physical objects of each local simulation of the at least one local simulation is a physical behavior of the common physical object relatively to all respective physical objects of each local simulation of the at least one local simulation.  
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, [correspond to the common physical object is common to all global simulations] aimed at minimising the overall drag coeﬃcient (Cd). Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. A database of high-ﬁdelity simulations is obtained by varying the bumper geometry [correspond to the respective global domain of the global simulation Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. [correspond to the common physical behavior associated with all respective physical objects of each local simulation of the at least one local simulation is a physical behavior of the common physical object relatively to all respective physical objects of each local simulation of the at least one local simulation] The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. For this application we use the PyGeM python library [58]. The parametrization is localized in the front area and the deformation is controlled by a lattice of 4 x 6 control points. Most of the points are ﬁxed in order to assure a smooth transition between the deformed and the ﬁxed region of the domain: only the three points highlighted in Fig. 14 are allowed to move in the x– y plane. The same displacement is applied to the three control points, resulting in only two design parameters for the optimization process (xcp and zcp displacements). The proposed methodology has been integrated into the OpenFOAM toolbox, in order to enable the analysis of complex geometries and different physical models.”

Claim 6. The method of claim 1, the method further comprising: 
before the computing of each global simulation: creating a database of local simulation instances, the creating of the database including: 30the obtaining of the set of local simulations and the computing of each respective reduced model of each local simulation, the set of local simulations comprising at least two local simulations, and 42for each local simulation of the set of local simulations, storing in the database a respective local simulation instance, the respective local simulation instance comprising the respective computed reduced model, 
Bergmann: (page 305 section 3) “The main idea is to solve the high-ﬁdelity model where a given degree of accuracy is required and to approximate the solution by an empirical modal representation elsewhere. [correspond to local simulation] The objective is to reduce the extent of the domain where a high-ﬁdelity simulation is performed, see Fig. 1. The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (Ω) for different working conditions or system conﬁgurations. [correspond to before the computing of each global simulation: creating a database of local simulation instances] This ﬁrst step is performed oﬄine. The sampling of the parameter space will strongly inﬂuence the accuracy of the modal representation and hence the ability to perform actual predictions (conﬁgurations not included in the database).”
Examiner considers “The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (Ω) for different working conditions or system conﬁgurations” correspond to “30the obtaining of the set of local simulations and the 
Examiner considers “The empirical low-dimensional representation is obtained by a previously computed database of high-ﬁdelity solutions on a large computational domain (Ω)” correspond to “storing in the database a respective local simulation instance, the respective local simulation instance comprising the respective computed reduced model”.
Bergmann discloses selecting at least two local simulation instances in the database of local 5simulation instances, wherein at the computing of each global simulation, the at least one local simulation consists in the at least two local simulations of the at least two selected local simulation instances.  
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coeﬃcient (Cd). [correspond to selecting at least two local simulation instances in the database of local 5simulation instances] Evolutionary algorithms typically require a large number of high-ﬁdelity functional evaluations in order to ﬁnd the global optimum. Therefore the computational cost of the optimization process is often prohibitive for large-scale aerodynamics problems. Here the zonal POD approach is used to provide low-cost function evaluations during the optimisation process. A database of high-ﬁdelity simulations is obtained by varying the bumper geometry and solving the RANS equations in the Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. For this application we use the PyGeM python library [58]. …”


Regarding Claim 7, the same ground of rejection is made as discussed in claim 2 for substantially similar rationale. 
In addition, Claim 7 recites 
wherein the method further comprises, for each local simulation of the set of local simulations, after the computing of the respective reduced model: 
defining probes, the probes being points of the respective local domain of the 30local simulation which are contiguous to the respective zone of interest, each probe comprising simulation data of the local simulation, and  43wherein the stored local simulation instance comprising the respective computed reduced model further comprises the probes and the respective zone of interest.  
Nsp sampling points, where a sampling point represents a conﬁguration in the space of the parameters. [correspond to defining probes, the probes being points of the respective local domain of the 30local simulation which are contiguous to the respective zone of interest, each probe comprising simulation data of the local simulation] This method requires to iteratively remove each sampling point from the database in turn and to use the remaining simulations to build a new POD basis. [correspond to wherein the stored local simulation instance comprising the respective computed reduced model further comprises the probes and the respective zone of interest] This new basis then is used to approximate the missing conﬁguration and to get an insight on the ability of the basis to reconstruct new conﬁgurations.”

Claim 8. The method of claim 7, wherein:  
Bergmann discloses 5during the computing of each global simulation, at least two local simulations instances of the at least two selected local simulation instances interact, 
Bergmann: (page 317 section 6) “In this Section, the zonal POD approach is used  to speed-up  the simulations  required by  an aerodynamic shape optimization problem, i.e. the shape optimization of the front bumper of a 2D car section, aimed at minimising the overall drag coeﬃcient (Cd). Evolutionary algorithms Re 4.87 106, employing the Spalart–Allmaras turbulence model [38] and wall functions for near-wall treatment. The computational domain Ω is discretized by a hex-dominant polyhedral mesh of 93388 cells, generated for the base-line conﬁguration by means of snappyHexMesh, the mesh generation utility supplied with OpenFOAM. This mesh is then deformed through a Free-Form Deformation (FFD) technique [57] in order to obtain the meshes corresponding to other bumper conﬁgurations. …”
Bergmann discloses the interaction resulting in that probes of at least one local simulation instance of the at least two local simulation instances are enriched, and as a result of enriching probes, the respective computed reduced model comprised in 10a local simulation instance of which probes are enriched is corrected.  
Bergmann: (page 318-319 section 6.1) “A separate POD basis is then computed for each physical quantity (i.e. u, p and Spalart–Allmaras variable ν), after pre-processing the fields by choosing the forcing terms of Eq. (12) as the average fields among the u and ν and the gradient of p, whereas for outﬂow boundaries we prescribe p and the gradients of u and ν normal to the boundary. In order to obtain the global Cd of the car, the converged solution is prolonged outside QHF , reconstructing the outer ﬁelds as a combination of the POD modes. The relative importance of the two regions, i.e. QHF and Q QHF , for the evaluation of the global aerodynamic coeﬃcients is shown in Table 3 for a high-ﬁdelity simulation not included in the database: the ﬂow solution in QHF accounts for approximately 31% of Cd  and 69% of Cl. Table 3 shows also the effectiveness of the zonal POD approach. In particular, we perform different zonal POD simulations, using Nsp =9 and Nsp = 4: as expected, the richer database guarantees a better approximation of the solution. [correspond to as a result of enriching probes, the respective computed reduced model comprised in 10a local simulation instance of which probes are enriched is corrected]


Claim 11. The method of claim 1, Bergmann discloses wherein the set of local simulations consists in exactly one local simulation.  
Bergmann: (page 309 section 5) “In this Section the unsteady interaction between a NACA0012 airfoil and a vortex is studied. The vortex can be seen as a simpliﬁed model of gust. [correspond to the set of local simulations consists in exactly one local simulation] This example is used to test the ability of the zonal POD approach to perform low cost predictive simulations.”

Claim 12. The method of claim 1, Bergmann discloses wherein all local simulations of the set of local simulations 5are perturbations of a given local simulation, the given local simulation being also part of the set of local simulations.  
Re 1000 and an angle of attack α 5◦. In this conﬁguration, the ﬂow ﬁeld is laminar and steady. All the lengths and velocities which will appear in the following will be considered dimensionless and normalised with respect to the airfoil chord (c) and the far ﬁeld velocity magnitude (U). The initial velocity ﬁeld is given by the steady solution perturbed by the introduction of a vortex whose centre is in ( 3, 0). [correspond to all local simulations of the set of local simulations 5are perturbations of a given local simulation, the given local simulation being also part of the set of local simulations] The magnitude of the velocity perturbation induced by the vortex is described by the following equation: …

Claim 13. The method of claim 1, Bergmann discloses wherein all global simulations are perturbations of a given global simulation, the given global simulation being also part of the set of global simulations.  
Bergmann: (page 310 section 5.1) “Consider a body which is subjected to a time dependent perturbation in the incoming velocity, for example a gust or a vortex which interacts with the body. [correspond to all global simulations are perturbations of a given global simulation, the given global simulation being also part of the set of global simulations] At the beginning of the simulation the gust is far from the body. The purpose of the zonal POD approach is to reduce the cost of the simulation by reducing ΩHF to a region close to the body. However, this means that ΩHF HF at the initial time: the time dependent forcing terms will automatically update the boundary conditions of the high-ﬁdelity solver in order to force the gust to enter into ΩHF.”

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Bergmann et al (NPL: “A zonal Galerkin-free POD model for incompressible flows, 2018) teaches a domain decomposition method which couples a high and a low-ﬁdelity model is proposed to reduce the computational cost of a ﬂow simulation. This approach requires to solve the high-ﬁdelity model in a small portion of the computational domain while the external ﬁeld is described by a Galerkin-free Proper Orthogonal Decomposition (POD) model. An error indicator is used to determine the extent of the interior domain and to perform an optimal coupling between the two models. This zonal approach can be used to study multi-body conﬁgurations or to perform detailed local analyses in the framework of shape optimization problems.
Abdel-Khalik et al (US 2009/306943 A1) teaches a reduced order model for the complex computational model of the nuclear system that are determined based on the plurality of k input and output data sets of the complex computational model.

Claim 9. “before the correcting of the respective computed reduced model, computing a 15difference between the set of all enriched probes and the set of corresponding probes before their enrichment; determining if the difference exceeds a predetermined threshold; and correcting the respective computed reduced model if it is determined that the difference exceeds the predetermined threshold.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148